DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claim 1 as filed on September 6, 2022, is acknowledged. 
Applicant's arguments, see Remarks filed on September 6, 2022, with respect to amended claim 1 have been fully considered but they are not persuasive. 
The Applicant argues that “Abe fails to disclose or suggest cleaning the surface of the ruthenium membrane using a cleaning solution after treating the metal surface including ruthenium, and before carrying out the etching treatment as recited in amended claim 1”.  However, the amended claim 1 does not specify the relative order of performing steps of treating, cleaning and etching.  Abe does disclose a step of cleaning the metal surface including ruthenium using a cleaning solution (removing the chemical solution component on the substrate, paragraph 0027).  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim (see MPEP 2111). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (JP2009081247, a machine-translated English version is used).
Regarding claim 1, Abe discloses a method for manufacturing a ruthenium wiring (claim 2), the method comprising: (i) treating a metal surface including ruthenium using a first chemical solution comprising a compound having a functional group capable of coordinating to a ruthenium atom (1% of BTA supplied from nozzle 11 reads on a first chemical solution, paragraphs 0025-0026 and Fig. 2), and cleaning the metal surface including ruthenium using a cleaning solution (paragraph 0027); and (ii) carrying out an etching treatment on the metal surface including ruthenium treated with the first chemical solution, using a second chemical solution (the orthoperiodic acid aqueous solution supplied from nozzle 18 reads on a second chemical solution, paragraph 0026 and Fig. 2).
Regarding claim 3, Abe discloses wherein the second chemical solution comprises orthoperiodic acid (paragraph 0026).
Regarding claim 6, Abe discloses wherein the compound included in the first chemical solution is a nitrogen-containing heterocyclic compound (BTA, paragraphs 0025-0026).
Regarding claim 7, Abe discloses cleaning the metal surface including ruthenium before (i) (paragraph 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Abe (JP2009081247, a machine-translated English version is used) as applied to claim 1 above.
Regarding claim 2, Abe discloses treating the entire surface using 1% BTA solution (the solution reads on the first chemical solution, the treating step reads on step (i), paragraphs 0025-0026), and then etching ruthenium in the bevel portion using the orthoperiodic acid solution (the acid solution reads on the second chemical solution, the etching step reads on the step (ii), paragraph 0026).  Abe does not expressly disclose wherein a cycle of (i) and (ii) is repeated two or more times.  However, Abe discloses that the orthoperiodic acid solution also contains 1% BTA to enhance anticorrosion performance (paragraph 0026).  The step of treating the substrate with the orthoperiodic acid solution containing 1% BTA can be broadly interpreted as either step (i) or step(ii).  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04 IV C.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP2009081247, a machine-translated English version is used) as applied to claims 1 and 3 above, in view of Mizutani et al. (US20220119960).
Regarding claim 4, Abe is silent about wherein the second chemical solution further comprises ammonia.  However, Abe discloses that the second chemical solution is an orthoperiodic acid solution used for removing ruthenium (paragraph 0026).  In addition, Mizutani teaches that in an orthoperiodic acid solution used for removing ruthenium (paragraphs 0072, 0289 and 0291), add suitable amount of ammonia in the solution is beneficial for improving etching selectivity and temporal stability of the solution (paragraph 0142).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to add ammonia as taught by Mizutani to the orthoperiodic acid solution of Abe, in order to improve etching selectivity and temporal stability of the solution.  
Regarding claim 5, Abe is silent about wherein a pH of the second chemical solution is 8 or higher and 10 or lower.  However, Abe discloses that the second chemical solution is an orthoperiodic acid solution used for removing ruthenium (paragraph 0026).  In addition, Mizutani teaches that in an orthoperiodic acid solution used for removing ruthenium (paragraphs 0072, 0289 and 0291), a pH in the range of 8 to 11.5 is beneficial for improving etching selectivity and temporal stability of the solution (paragraph 0250).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to adjust pH of the orthoperiodic acid solution of Abe in the range as taught by Mizutani, in order to improve etching selectivity and temporal stability of the solution.  The pH range taught by Mizutani encompasses the range as recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713